Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered November 12, 2002, convicting defendant, after a jury trial, of rape in the first degree (two counts), sexual abuse in the first degree (two counts), unlawful imprisonment in the first degree (two counts) and resisting arrest, and sentencing him, as a second violent felony offender, to an aggregate term of 13 years, unanimously affirmed.
The court properly exercised its discretion in permitting a nurse practitioner, who was also a sexual assault forensics examiner, to give expert opinion testimony on circumstances under which a sexual assault would not be likely to cause physical trauma, since the witness’s extensive training and experience rendered her qualified to provide such an opinion (see People v Rogers, 8 AD3d 888, 892 [2004]; People v Morehouse, 5 AD3d 925, 928-929 [2004], lv denied 3 NY3d 644 [2004]; People v Munroe, 307 AD2d 588, 591 [2003], lv denied 100 NY2d 644 [2003] ; see also Education Law § 6902 [3]).
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see People v Overlee, 236 AD2d 133 [1997], lv denied *17491 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur—Tom, J.P., Saxe, Ellerin, Nardelli and Sweeny, JJ.